UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7108



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLAYTON PERRY CROWE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CR-94-32, CA-98-103-2)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Perry Crowe, Appellant Pro Se. Deborah Ann Ausburn, Assis-
tant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Clayton Perry Crowe seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).         We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.         See United States v. Crowe, Nos. CR-94-32;

CA-98-103-2 (W.D.N.C. July 1, 1998).*            We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




       *
       Although the district court’s order is marked as “filed” on
June 30, 1998, the district court’s records show that it was
entered on the docket sheet on July 1, 1998. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                          2